Case 2:20-cv-01963-TLN-JDP Document 23 Filed 03/08/21 Page 1 of 3


        Information and Procedures for Civil Matters Before JDP


                     Magistrate Judge Jeremy D. Peterson
                        Eastern District of California

                  Courtroom Deputy (CRD): Nic Cannarozzi
                        CRD telephone: 916-930-4172
                   Email: ncannarozzi@caed.uscourts.gov



I.    GENERAL INFORMATION

      A. Court Information
         Please call the Clerk’s Office Helpdesk at 916-930-4000 for all case related or
         filing questions.

      B. Telephonic Appearances
         Parties in civil matters proceeding before Judge Peterson generally appear by
         telephone. Scheduling requests are made through the Courtroom Deputy.

      C. Documents Requiring Court Approval
         In keeping with the Local Rules of the Eastern District, counsel must email to
         chambers (jdporders@caed.uscourts.gov) all proposed orders, applications,
         requests, stipulations, etc., in an editable format, such as Microsoft Word. Per
         Local Rule 131(a)(c), the emailed document must include the attorney(s)’
         electronic signature(s) (i.e., /s/ Name), as well as the date signed. Include the
         case name and case number in the subject line of all emails.

II.   PROCEDURES FOR CIVIL MATTERS

      A. Motions and Hearing Dates
         Parties should contact the Courtroom Deputy for available dates. Judge
         Peterson may elect to take a matter under submission without a hearing,
         pursuant to Local Rule 230(g).

      B. Scheduling Conferences
         If the court sets a mandatory scheduling conference, the parties must file a
         joint scheduling conference report at least one full week prior to the
         scheduling conference. The parties must also email the report, in an editable
         format, to jdporders@caed.uscourts.gov.



                                       1
Case 2:20-cv-01963-TLN-JDP Document 23 Filed 03/08/21 Page 2 of 3

      C. No Paper Copies
         Paper courtesy copies should not be provided to court chambers unless
         specifically requested.

      D. Discovery Motions
         Judge Peterson will not consider any discovery motions without prior
         approval obtained in accordance with the following procedures:

             1. Requesting a Conference
                A party with a discovery dispute must confer with the opposing party
                in a good faith effort to resolve the dispute without court action. If
                such effort fails, the moving party must, prior to filing a notice of
                motion, contact the Courtroom Deputy to request a pre-motion
                telephone conference with Judge Peterson. The request shall be
                deemed to include a professional representation by the requesting
                lawyer that a good-faith effort to resolve the dispute took place but
                failed, and it must advise the court of dates and times when all
                concerned parties can be available to confer regarding the dispute.

             2. Scheduling
                The court will issue a minute order advising counsel of the time and
                date of the telephone conference.

             3. Briefing
                Unless otherwise indicated by the court, each party may submit a brief
                outlining the dispute, the party’s position on it, and the reasons for the
                dispute to jdporders@caed.uscourts.gov, no later than twenty-four
                hours before the scheduled conference. Any such brief is limited to
                three pages in length and must include the name of the party and the
                date of submission. Attachments are prohibited.

             4. The Conference
                At the conference, the court will discuss the issue raised and may
                announce an anticipated ruling on the dispute. If a party is dissatisfied
                with the conference, it may seek permission to file a formal motion.

             5. Further Proceedings
                If the parties believe motion papers and supporting memoranda are
                needed to resolve a dispute, Judge Peterson must approve the filing of
                a written motion filed in keeping with Local Rule 251(a). (The
                provisions of Local Rule 251(b) though (f) will not apply unless the



                                       2
Case 2:20-cv-01963-TLN-JDP Document 23 Filed 03/08/21 Page 3 of 3
                Judge so orders.) Any such motion filed should (1) quote in full each
                interrogatory, deposition question, request for admission, or request
                for production that is in dispute, and (2) state the response or objection
                and grounds therefor as articulated by the opposing party. Unless
                otherwise ordered by the court, deposition transcripts or discovery
                papers are not to be filed with the court. The briefing schedule shall
                proceed as prescribed in Local Rule 230. Except for exhibits and other
                supporting documents, no discovery motion, response, or reply shall
                exceed 20 pages without leave of the court.

       E. Settlement Conferences
          Parties may contact chambers to request that a magistrate judge serve as
          mediator in a settlement conference. In cases mediated by Judge Peterson, he
          will issue a pre-conference order establishing procedures and expectations for
          the settlement conference. This order may require a pre-conference statement
          from each party and a pre-conference telephone call with the lead attorneys.




                                        3
